The opinion of the Court was delivered by
Mr. Justice Pope.
The following statement is extracted from the “Case:” “The appellant and one Arch. Young were indicted jointly for violation of the dispensary law. The indictment contained one count, the language thereof, omitting the formal parts, was as follows: ‘Did willfully and unlawfully handle and deliver certain contraband liquors, to wit: about sixty gallons of corn whiskey, contrary to the form of the statute, &c.’ The proof on the part of the State was, that the appellant and Arch. Young were arrested on the morning of the 19th of December, 1895, about 4 o’clock, traveling along the highway with sixty gallons of corn whiskey. The whiskey was in kegs, and was concealed by having fodder thrown over it. There were no utensils about the wagon'for measuring or drawing liquor from the kegs, nor was there any proof tending to show a sale or delivery by the appellant or his codefendant. They were simply driving along the road with the liquor in the wagon. The testimony for the defendants was that they ‘purchased the liquor at the still house of one Denton, in Polk County, N. C., about 6 o’clock on the previous evening. Denton’s still house was about twenty-four or twenty-five miles from the place where appellants were arrested.’ ’’ The defendant, Alfred Adams, was convicted, and after sentence gave notice of an appeal to this Court. The report of the case will contain the requests to charge, the charge of the presiding Judge, and the exceptions or grounds of appeal.
1 It was error in the Circuit Judge to charge that the defendant was indicted for handling the liquor and hauling it in the night time. An inspection of the single count of the indictment shows that the words “in the night' time” are omitted. The Circuit Judge charged the jury that the indictment was framed under the 37th section of the dispensary act. That section distinctly provides: “Any person handling contraband liquors in the night time, &c.” This Court, in the case of The State v. Pickett, 47 S. C., 101, declared: “Now, whether there was *524error in the charge of his Honor, that the words ‘in the night time’ are immaterial in the indictment, depends entirely on whether the indictment is under section 37; for if the indictment is under section 37, it is quite evident that it is essential to charge and to prove that the handling of contraband liquors was in the night time, for so it is expressly written in the statute.” The first exception is well taken.
2 The second exception must be sustained. The words “handling” and “hauling” are not synonymous words. “Hauling” is a transportation, while “handling” involves a “touching, holding, moving or managing with the hand.” The State v. Pickett, supra, at page 103.
3 The third and fourth exceptions are practically decided by what we have said in disposing of the second exception. The fifth exception must be sustained. The simple charge of transporting contraband liquors from beyond our State limits within such limits is a misdemeanor triable in the court of trial justices under the Constitution of 1868, when this offense occurred, but now, under the Constitution of 1895, in magistrates’ courts. The State v. Pickett, supra.
4 The sixth exception is well taken. If the trial justice court had exclusive jurisdiction of the offense of hauling or transporting liquors from limits beyond our State within the limits of our State, then the Court of General Sessions had no jurisdiction thereof, and the appellant was entitled to an acquittal in the latter Court.
The seventh exception must be sustained, under the views we have already herein announced.
The eighth and ninth exceptions become immaterial.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and that the cause be remanded to the Circuit Court.